GtveN, Judge :
This writ of error was granted to a judgment of the Circuit Court of Kanawha County, entered on the 31st day of March, 1960, which refused to grant petitioners a writ of error to a judgment of the Court of Common Pleas of Kanawha County. The action was instituted for recovery of damages alleged to have resulted from negligence of defendants, George Clarence Ward and Steel City Transport, Inc., in the operation of a tractor-trailer. The jury returned a verdict in favor of plaintiff, Clara Marie Crum, for eleven thousand dollars, and the Court of Common Pleas of Kanawha County entered judgment on the verdict.
The accident occurred near Smithers, West Virginia, on May 8, 1958, about 10:45 a.m., on a clear day, the road being dry. The plaintiff was operating an automobile owned by her husband, traveling east on United States Highway No. 60. Defendant Ward was operating the tractor-trailer, owned by him, but at the time leased and being used in the business of the defendant, Steel City Transport, Inc., and then carrying a load of approximately nine thousand pounds. The tractor-trailer was also being driven east on United States Highway No. 60.
The evidence of the plaintiff tends to establish that after she had passed through Smithers, traveling at about thirty miles per hour, she was stopped, at the rear of several stopped automobiles, by a road repair crew flagman; that before stopping she gave a proper signal, indicating that she intended to stop, and that after she had stopped, set the emergency brake and *424turned off the ignition, the tractor-trailer was driven or jammed into the rear of the car being operated by her, resulting in the injuries complained of.
The evidence of defendants tends to establish that plaintiff passed the tractor-trailer, driving in the middle lane of the highway, as she had a right to do if using due care, then immediately pulled into the lane in which the tractor-trailer was being driven and, after driving some distance, came to a sudden stop, without giving proper signals, making it impossible for defendant Ward to have avoided the accident.
Plaintiff was taken to a hospital, where she remained for about a week, but for some time thereafter remained under the care and treatment of a physician. It was found that she suffered pain in her neck, in the lower back, and a contusion of the right knee. She later was returned to the hospital, at which time “traction” was applied, and “She had persistent symptoms of limitation of motion of the neck and apparently pain on moving it to any degree”. Apparently this limitation of motion of the neck was due to pain, for the x-ray examinations were negative. Plaintiff had previously suffered injuries very similar to those mentioned above, and had previously been in the hospital for treatment of conditions peculiar to her sex. Other material facts will be stated in connection with the discussion of the particular proposition to which such other facts relate.
A qualified physician, Doctor Harold Kuhn, testifying on behalf of plaintiff, after having testified that he was familiar with various life expectancy tables and that, in his profession, it was necessary that he be familiar with the “life expectancy generally” of his patients, was asked to “Tell us from your experience and from any table which you regularly use, the life expectancy of this plaintiff, Mrs. Crum, who now gives her age at forty-one”. Doctor Kuhn answered: “I am quoting from a publication of the United States Department of Health, Education and Welfare and the *425Vital Statistics Special Report which gives tlie life expectancy of a white female forty-one years of age as 34.73 years ’ Defendants objected to the testimony on the ground that the table or report had not been sufficiently identified, and moved that the plaintiff be required to introduce the same as part of the evidence, which objection and motion were overruled.
We think there was no prejudicial error in either action of the court. The question and answer reveal that the publication, sufficiently described, was used “regularly” by the witness, and, moreover, he was also testifying from “experience”. The defendant had an opportunity to examine the publication, and to fully cross-examine the witness in relation thereto. Any lack of accuracy or question as to the correctness of the figures given, or in the authenticity of the publication, could have been made to appear by such cross-examination. See Lawrence v. Nelson, 145 W. Va. 134, 113 S. E. 2d 241. In 25 C. J.S., Damages, Section 151, it is stated: “A person acquainted with the life insurance business, and the mortality tables on which such business is based, may testify as to the probable duration of lives.”
Doctor Newell, called as a witness by defendants, testifying in chief, stated, in effect, that he had examined plaintiff and that her complaint was “soreness and stiffness, etc. of the knee”, and “extreme nervousness”. Counsel for defendants then presented and offered in evidence a report of the doctor, which stated, in addition to the above mentioned findings, that there appeared “strain of muscles in cervical arch”. Defendants then moved that they be permitted to cross-examine their own witness, for the reason that he was a hostile witness, and also moved that the witness be permitted to refer to his report for the purpose of refreshing his memory, which motions were denied.
We think there was no prejudicial error in the actions of the trial court. Though in certain circumstances a litigant may be permitted to cross-examine his own witness who is proved hostile, or where the litigant *426calling the witness has been surprised by adverse testimony, we think the facts here did not require the application of the rule. "While there was some contrariety in the testimony of the witness, there was nothing which clearly established hostility or surprise. And the witness having later, after refreshing his memory from statements in the reports, testified to the facts revealed by the report, there was no necessity for the introduction of the report as evidence. In such circumstances, the matter was within the discretion of the trial court. In Hartley v. Crede, 140 W. Va. 133, 82 S. E. 2d 672, we said: “* * # An exception to the general rule occurs and applies when, through entrapment, hostility or surprise, a party who offers a witness is misled and prejudiced by his testimony and, in such instances, such party may impeach his own witness to the extent permitted by the trial court in the proper exercise of its discretion. State v. Blankenship, 137 W. Va. 1, 69 S. E. 2d 398; 70 C.J.S., 793; 58 Am. Jur., Witnesses, Sections 798, 799. See also State v. Wolfe, 109 W. Va. 590, 156 S. E. 56, 74 A.L.R. 1039; State v. Justice, 107 W. Va. 490, 148 S. E. 843; State v. Swiger, 105 W. Va. 358, 143 S. E. 85.”
During the closing argument counsel for plaintiff was permitted to write on a blackboard, and place before the jury the following figures relative to plaintiff’s claim for damages for pain and suffering:
“15 days at $100.00 _ $ 1,500.00
5/8/58 - 3/4/59 — 301 days $25.00_ 7,525.00
34.73 yrs. 12, 676 days $3 - 38,028.00
$47,053.00”
In the course of the final argument counsel for plaintiff told the jury: “First of all, the testimony is that this woman was in the hospital from 5-8 to 5-15 of 1958. That is seven days, and again from 6-24 to 7-2 — July 2nd. That is eight days, for a total of fifteen days. Then from the time she sustained her injury to today, from 5-8-58 to 3-4 — and I made this up yesterday and *427I thought we would he finished yesterday — is 301 days; and from today’s date or yesterday’s date to the end of her life’s expectancy as testified to by Dr. Kuhn, that was 34.73 years or 12,676 days, and 12,676 days in the future when this woman will have pain, pain in her back and pain in the low back and pain in her knee and headaches, all or some of the pains and if she wouldn’t have the pain she will have the worry when she gets up in the morning * # * and I will set my own evaluation and you take your own, but I will set my own and leave it with you as a guide; and she went through this discomfort in the hospital, and for discomfort and traction, I will average them out at $100.00 a day and that comes out to $1,500.00; and I don’t think if any of us had to go to the hospital and could avoid it, I know we would be glad to pay $100.00 to stay away from it. I know I would. There are 301 days to now * # * and I will put a value of $25.00 a day, and that is the minimum figure for the anesthetic for an operation to do away with maybe one hour of pain, and this is for all day, and that figures $7,525.00; and now on these 12,676 days on which she will either have pain or the worry from pain during which she will be unable to perform these normal duties for her husband * * # I will place my value and you place your own, at $3.00 a day, and $3.00 a day is $90 a month, somewhere in the neighborhood of what social security pays if something should happen to Mr. Crum, and that makes a total of $38,028.00, and a total of $47,053.00; and that, ladies and gentlemen, is my idea of what a fair compensation would be to this woman for the negligence of this man driving his truck without regard to who else was on the road * *
The contention is made that the above mentioned argument, sometimes referred to as the “per diem”, “unit of time”, “blackboard”, or “mathematical formula” basis of argument or method for determining the value of pain and suffering, was not timely objected to by defendants. We think the objection was both timely and sufficient. Before the argument was *428commenced, counsel for defendants moved the court to prohibit or refuse to permit such an argument, which motion was denied, and the argument was permitted over objection. The court having clearly ruled such argument to he proper, counsel were not required to interrupt the trial by again imposing a further objection. To have done so, perhaps, would only have accentuated the suspected evil effects of such an argument.
The question of whether the permitting of the mathematical formula argument constitutes prejudicial error is answered differently by different courts and writers, some holding that it is clearly prejudicial, some that it is proper and helpful to the jury, and others that it may be permitted where certain cautionary safeguards are set up to prevent prejudice. The point has not been determined by this Court, though it was mentioned in Smith v. Penn Line Service, Inc., 145 W. Va. 1, 113 S. E. 2d 505, where the objection to the argument was deemed insufficient to permit a decision of the point.
The question here involved does not relate to the practice of counsel in using a blackboard or other similar aids or methods for demonstration of, or bringing to the attention of the jury, facts or figures properly revealed by the evidence, such as figures relating to hospital and medical charges. As to such matters, it appears to be conceded, we think properly, that no error results from the use of a blackboard, or similar method, in an argument before the jury.
The authorities holding that it constitutes prejudicial error for counsel to suggest to the jury a mathematical formula for determining the amount of damages based on pain and suffering, whether the suggestion be by the blackboard method or in oral argument without the use of a blackboard or similar method, usually and generally follow the reasoning found in Botta v. Brunner, 26 N. J. 82, 138 A. 2d 713, 60 A.L.R. 2d 1331. There the Court held: “6. In an action for bodily in*429juries, it is an unwarranted intrusion into the jury’s domain for plaintiff’s counsel to suggest in his summation to the jury a monetary mathematical formula, based on a specified amount per hour for the admea-surement of damages for pain and suffering. 7. The measure of damages for pain and suffering following a personal injury is ‘fair and reasonable compensation, ’ since there can be no fixed basis, table, standard, or mathematical rule which will serve as an accurate index and guide to the establishment of awards of damages for personal injuries. 8. There is no measure by which the amount of pain and suffering endured by a particular human can be calculated, and no standard of value which can be applied; any effort to attach a price tag thereto must become lost in emotion, fancy and speculation.” In the opinion in the Botta case the Court said: “For hundreds of years, the measure of damages for pain and suffering following in the wake of a personal injury has been ‘fair and reasonable compensation.’ This general standard was adopted because of universal acknowledgment that a more specific or definitive one is impossible. There is and there can be no fixed basis, table, standard, or mathematical rule which will serve as an accurate index and guide to the establishment of damage awards for personal injuries. And it is equally plain that there is no measure by which the amount of pain and suffering endured by a particular human can be calculated. No market place exists at which such malaise is bought and sold. A person can sell quantities of his blood, but there is no mart where the price of a voluntary subjection of oneself to pain and suffering is or can be fixed. It has never been suggested that a standard of value can be found and applied. The varieties and degrees of pain are almost infinite. Individuals differ greatly in susceptibility to pain and in capacity to withstand it. And the impossibility of recognizing or of isolating fixed levels or plateaus of suffering must be conceded.
“It is just as futile to undertake to attach a price tag to each level or plateau which could be said to have *430reasonable basis in scientific or economic fact. Any effort to do so must become lost in emotion, fancy and speculation # *
“Asa consequence, tbe law bas declared tbe standard for measuring damages for personal injuries to be reasonable compensation and bas entrusted tbe administration of tbis criterion to tbe impartial conscience and judgment of jurors wbo may be expected to act reasonably, intelligently and in harmony with tbe evidence * * * Tbis does not mean tbat jurors are free to fix wbat they would want as compensation if tbey bad sustained tbe injuries or wbat tbe pain and suffering would be worth to them. Tbe so-called ‘golden rule’ may not be applied to such damages * *
Numerous authorities are cited in tbe Botta case, supporting tbe bolding therein, and we see no need to cite them here. A valuable annotation is found in 60 A.L.R. 2d 1347. For later cases to tbe same effect, see King v. Railway Express Agency, Inc.,_N.D. —, 107 N. W. 2d 509; Affett v. Milwaukee & Suburban Transport Corporation, 11 Wis. 2d 604, 106 N. W. 2d 274; Henne v. Balick, 51 Del. 369,146 A. 2d 394; Faught v. Washam,_Mo_, 329 S. W. 2d 588; Certified T.V. and Appliance Company v. Harrington, 201 Va. 109, 109 S. E. 2d 126. In tbe Virginia case tbe Court held: “6. In personal injury action, use by plaintiff’s counsel of mathematical formula for measuring pain, suffering, mental anguish and percentage of disability on per diem basis involved speculation of counsel unsupported by evidence, and setting forth bis calculations on blackboard amounted to giving of testimony in bis summation argument, and was improper and constituted error.” In tbe opinion tbe Court stated: “To permit plaintiff’s counsel to suggest and argue to tbe jury an amount to be allowed for pain, suffering, mental anguish and disability calculated on a daily or other fixed basis, allows him to invade tbe province of tbe jury and to get before it wbat does not appear in tbe evidence. Since an expert witness would not be permitted to testify as to tbe market value of pain and *431suffering, which, differs in individuals and the degree thereof may vary from day to day, certainly there is all the more reason for counsel not to do so. The estimates of counsel may tend to instill in the minds of the jurors impressions not founded on the evidence. Verdicts should be based on deductions drawn by the jury from the evidence presented and not the mere adoption of calculations submitted by counsel.” See Personal Injury Damage Arguments, University of Richmond Law Notes, Volume 1, Page 230.
The line of reasoning usually followed by the authorities which hold such an argument not prejudicial is indicated by the following quotation from the concurring opinion found in Olsen v. Preferred Risk Mutual Insurance Company, 11 Utah 2d 23, 354 P. 2d 575. “The jury is entitled to base its determination as to any amount awarded for pain and suffering upon the evidence with respect thereto, judged against the background of their experience and practical knowledge in the everyday affairs of life. If the argument has any valid purpose, and we recognize that it has, it is to discuss the issues in the case with them in that light. One of these is the question of the amount of damages the plaintiff may be entitled to for pain and suffering. To say that he could not talk about nor suggest the amount would, for all practical purposes, prevent him from talking about that issue. If he can talk about it at all and mention some gross figure, which it has always been assumed he could do, it would seem no more harmful to invite the jury’s attention to a process of analysis and reasoning with respect thereto based upon the time involved and reasonable compensation therefor. This seems more realistic than expecting either counsel or the jury to reach into the air and grab some arbitrary figure without making such analysis.” Other cases of the same view are cited in the annotation found in 60 A.L.R. 2d 1347. Varied reasons are given as supporting the validity or justification of such arguments, but, summarily, they revolve around or relate to the right or privilege of *432counsel to fully and freely argue the facts indicated by the evidence before the jury, or reasonable inferences which may be reasonably drawn from such facts. See Ratner v. Arrington (Fla.), 111 So. 2d 82.
The Federal Courts appear to be as widely divided on the question as are the State Courts. See Vaughan v. Magee, 218 Fed. 630; Wuth v. United States, 161 F. Supp. 661; Chicago and Northwestern Railway Co. v. Candler, 283 Fed. 881; Drlik v. Imperial Oil, Ltd., 141 F. Supp. 388; Bowers v. Pennsylvania Railroad Co., 182 F. Supp. 756.
Some of the authorities are to the effect that mathematical formula arguments are permissible where cautionary safeguards are applied. See Jones v. Hogan, _Wash._, 351 P. 2d 153; Missouri-Kansas-Texas Railroad Co. v. Jones, (Okla.) 354 P. 2d 415; Flaherty v. Minneapolis and St. Louis Railway Co., 251 Minn. 345, 87 N. W. 2d 633; Johnson v. Brown, 75 Nev. 437, 345 P. 2d 754; 4-County Electric Power Association v. Clardy, 221 Miss. 403, 73 So. 2d 144.
Since this Court has not heretofore attempted to solve the problem, especially in view of the widely divergent views, we are in position to assess the problem anew and adopt that position we believe more likely to possess greater potential good, more just verdicts, and have reached the conclusion that in so far as the instant case is concerned, the argument complained of constituted prejudicial error for which the judgment complained of must be reversed.
In this jurisdiction it has been uniformly held, with unanimity in opinions, that pain and suffering may constitute an integral part of a plaintiff’s case for damages resulting from personal injuries and, therefore, may be called to the attention of the jury. Notwithstanding the necessity in such cases of mentioning pain and suffering of a plaintiff, the Court has just as uniformly held that counsel may not injudiciously excite a jury to sympathy or prejudice so as to influence the verdict, and to attempt to do so would, *433■usually at least, constitute prejudice. Also, with the same uniformity in our decisions, it has been held that the amount of damages allowable for pain and suffering is peculiarly a jury question, and that no known method of arriving at any money value thereof exists, or could exist. No testimony as to any money value of pain and suffering is admissible in evidence, no matter how experienced or learned the witness. See French v. Sinkford, 132 W. Va. 66, 54 S. E. 2d 38; Raines v. Faulkner, 131 W. Va. 10, 48 S. E. 2d 393; Yuncke v. Welker, 128 W. Va. 299, 36 S. E. 2d 410; Collins v. Skaggs, 110 W. Va. 518, 159 S. E. 515; Morris v. Baltimore and Ohio Railroad Co., 107 W. Va. 181, 147 S. E. 759; Landau v. Farr, 104 W. Va. 445, 140 S. E. 141; Thomas v. Lupis, 87 W. Va. 772, 106 S. E. 78; Trice v. Chesapeake and Ohio Railway Co., 40., W. Va. 271, 21 S. E. 1022. In Collins v. Skaggs, supra, it was held: “2. The law furnishes no measure of damages for pain and suffering. In such case, the decision of the jury upon the amount is generally conclusive, unless it is so large or small as to induce the belief that the jury was influenced by passion, partiality, corruption, or prejudice or misled by some mistaken view of the case.”
In Yuncke v. Welker, supra, it was held: “3. In an action for personal injuries, the damages are un-liquidated and indeterminate in character, and the assessment of such damages is the peculiar and exclusive province of the jury. ’ ’
In our view, the mathematical formula argument is based wholly on speculation, or imaginary inferences, not supported by facts, in realty by supposed facts which could not be received in evidence if offered. No effort, perhaps, would succeed in pointing out the almost innumerable variables necessarily existing or involved in such speculation. -For illustration, however, it may be suggested that any attempt to place a money value on pain for any definite unit of time is impossible of any sound basis, for no two persons, it is believed, bear the same sensitivity to pain. The *434severity or duration of pain, though, resulting from the same cause, varies as to different individuals so greatly that the most experienced and learned physician finds no method of measuring it, hut, to a very large extent, must rely on representations of the patient. It is sometime contended that though such uncertainties exist, necessitating speculation, it is more reasonable to permit counsel to suggest or speculate than to permit the jury to do so. But the time-tried and time-honored method of preventing such speculation, and preventing the inflaming of the jury, has afforded the courts a way to deny unjust verdicts, by setting them aside. We would assume that if the tried and proved method is to be discarded, and counsel permitted to suggest as proper a mathematical formula, that courts would be bound by a finding based on that formula, and would be powerless, in most cases, at least, to control such verdicts, though there existed little doubt that they were unduly influenced.
Though wide latitude and freedom of counsel in arguments to a jury are and ought to be allowed, we have never held that such arguments may be based on facts not in the record, or on inferences based on, or drawn from, facts which are not even admissible. To permit such arguments would not only disturb, to say the least, well known rules of such procedure, and mock or insult the legitimate purposes of such arguments, but would throw wide all efforts to confine such arguments in such a manner as to defeat the useful need of aid to the jury through arguments. In 2 M.J., Argument and Conduct of Counsel, Section 17, it is stated: “While great latitude is allowed argument of counsel, they should not be permitted to excite and inflame the minds of the jury against one of the litigants, nor appeal to their passions and prejudices, and if, when such an argument is made and the trial court is appealed to, it fails to take proper steps to correct its ill tendencies, and an exception is taken at the proper time, it is good ground for reversing the judgment and setting aside the verdict * * * Appeal to *435the sympathy of the jury in argument, in the teeth of an instruction that they should not let sympathy sway them in finding their verdict, is to be deprecated and condemned, and although the court has told the jury to disregard the appeal, it may, in some cases, be prejudicial and constitute reversible error.” See 53 Am. Jur., Trial, Section 482; 88 C.J.S., Trial, Section 191.
Practical, psychological and philosophical factors do enter the picture. The power of suggestion, and its immeasurable effects, are well known. To merely suggest the existence of pain and suffering, especially pain and suffering of a fellow human being, engenders or activates such complex emotions as sympathy, prejudice, compassion and caprice that exist in every normal person, including each of the twelve jurors, and creates a fervent, resolute desire to relieve or aid the sufferer. The effects of such a suggestion are greatly enhanced or multiplied when made by experienced, learned and eloquent counsel, and even more greatly enhanced by the action of the trial judge in telling the jury, which he effectively does by approving or permitting the argument, that the suggestion of money value of pain and suffering is á reasonable argument and is justifiable, notwithstanding the complete absence of facts related to money value thereof. In such circumstances, could a fair and just verdict, free from sympathy, ordinarily be expected?
In Hendricks, Admr. v. Monongahela West Penn Public Service Company, 111 W. Va. 576, 163 S. E. 411, counsel in argument to the jury made certain remarks which possibly appealed to the sympathy of the jury. The trial court instructed the jury to disregard such remarks, yet this Court, in reversing the judgment for plaintiff, stated: “ * * * This argument was an appeal to the sympathy of the jury, and although the court told the jury to disregard the statement, the persistence in the appeal could not fail in making its impression on the minds of the jurors. Justice is not measured by sympathy. Justice keeps *436tlie scales balanced evenly with bandaged eyes, and is not moved by passion, prejudice or sympathy * *
An examination of some of the many cases wherein this Court has been forced to set aside verdicts because excessive, will reveal the great difficulty in obtaining a fair and just verdict where pain and suffering of a plaintiff are involved. In such cases it is the plaintiff who suffers from the error, by being required to further litigate. See Brewer v. Appalachian Constructors, Inc., 138 W. Va. 437, 76 S. E. 2d 916; Drummond v. Cook Motor Lines, 136 W. Va. 293, 67 S. E. 2d 337; Frampton v. Consolidated Bus Lines, 134 W. Va. 815, 62 S. E. 2d 126; Watson v. Woodall, 134 W. Va. 787, 61 S. E. 2d 747; French v. Sinkford, 132 W. Va. 66, 54 S. E. 2d 38; Vance v. Logan-Williamson Bus Co., 131 W. Va. 296, 46 S. E. 2d 783; Snodgrass v. Charleston NuGrape Co., 113 W. Va. 748, 169 S. E. 406; Thomas v. Lupis, 87 W. Va. 772, 106 S. E. 78; Chafin, Admx. v. Norfolk & Western Railway Co., 80 W. Va. 703, 93 S. E. 822; Stevens v. Friedman, 58 W. Va. 78, 51 S. E. 132.
This Court’s holdings of such prejudicial effects of such an argument are well illustrated by its long line of decisions which hold that the mere mentioning of insurance in the presence of the jury usually, at least, constitutes reversible error, whether the mentioning of insurance occurs in argument, colloquy, or in the examination of a witness, notwithstanding the trial judge may have strongly and vigorously instructed the jury not to consider the question of the existence or nonexistence of insurance. See Leftwich v. Wesco Corporation, 146 W. Va. 196, 119 S. E. 2d 401.
It is, of course, the prerogative of counsel for plaintiff to use every fair, reasonable and legitimate method to obtain a large verdict. The interest of counsel for defendants is to keep the amount of any verdict as low as possible. The function of the court, however, is not to induce a large verdict or a small verdict, but a fair, impartial and just verdict, a verdict based only *437on evidence, not on sympathy or like emotions. There can he no doubt that if the mathematical formula arguments were permitted, verdicts would be increased materially because of the emotions of sympathy, prejudice or compassion. Realistically, can we hope or expect a fair and just verdict where the thinking of the jury is permeated with sympathy?
It is contended that the verdict in the instant case should not be disturbed, the amount thereof not indicating prejudice. The fact remains, however, that the amount of recovery depended very largely on alleged pain and suffering, and the Court can not say or assume that the erroneous argument did not materially influence the amount of the finding. The facts do not bring the instant case within the rule sometimes applied, that Courts will not disturb verdicts where no prejudice exists. Whether that rule may be applied, where the mathematical formula argument is erroneously permitted, must await a proper ease.
In the petition filed in this Court praying for a writ of error and supersedeas, an assignment of error was made relating to the action of counsel for plaintiff in bringing before the jury the possible existence of insurance. The point, however, apparently is not relied on for reversal and is not developed by defendants in their brief, and we deem it abandoned. Moreover, since the judgments of the lower courts must be reversed on other grounds, and the question may not arise in the event of a new trial, a discussion thereof is not now required.
Plaintiff’s Instruction No. 3A, as amended, read to the jury over objections of defendants, told the jury “that in order for the plaintiff to be barred by contributory negligence, the defendants must prove by a preponderance of the evidence that the plaintiff’s negligence, if any, was a proximate cause of the injury, if any”. Defendants contend that to bar recovery by the plaintiff, contributory negligence need not be a proximate cause of the injury, but that plaintiff will *438be barred from recovery if bis contributory negligence “proximately contributes in the slightest degree to the accident”.
The rule is correctly stated in Morton v. Baber, 118 W. Va. 457, 190 S. E. 767, where it was held: “3. * * * there is no error in instructing the jury that there can be no recovery if negligence of the decedent, however slight, contributed proximately to his own injury. Such negligence contributes proximately to the injury, if, without it, the injury would not have resulted.”
A plaintiff, of course, is barred from recovery where his own negligence is the proximate cause of the injury or, stated in another way, he can not recover where the accident was the result of his own negligence. McLeod, Admr. v. The Charleston Laundry, 106 W. Va. 361, 145 S. E. 756. A plaintiff, however, is not barred where his own negligence was in no sense a link in the chain of causation, that is, where his negligence was distinctly separated from, did not contribute to, the proximate cause of the injury. Graham v. Wriston, 146 W. Va. 484, 120 S. E. 2d 713, decided this Term; Otte v. Miller, 125 W. Va. 317, 24 S. E. 2d 90; State ex rel. Myles, Admr. v. American Surety Company of New York, 99 W. Va. 123, 127 S. E. 919; Willhide v. Biggs, 118 W. Va. 160, 188 S. E. 876.
Thus it clearly appears, we think, that it was prejudicial error for the trial court to instruct the jury that, to bar plaintiff’s recovery defendants must prove, by a preponderance of the evidence, that contributory negligence “was a proximate cause of the injury”. Contributory negligence, to bar recovery, need not be a proximate cause, or the proximate cause, but precludes recovery “however slight”, if it actually “contributes proximately to the injury”.
Plaintiff’s Instruction No. 3A, as amended, also told the jury that plaintiff “is presumed to have exercised due and proper care at the time she received her injuries, if any, and the burden of proof is upon the defendants to overcome this presumption by a pre*439ponderance of the evidence”. Defendants, on the theory that they were entitled to a like instruction relating to such a presumption as to primary negligence, then offered their Instruction B, which was refused, and which would have told the jury that “the presumption is that the defendants were free from negligence. The burden is on the plaintiff to prove, by a preponderance of the evidence, that the defendants were guilty of negligence that proximately caused the accident”. The instruction states a sound proposition of law, applicable to facts in the instant case. Was the proposition of law sufficiently covered by any other instruction?
Defendants’ Instruction No. 7 told the jury that an accident ‘ ‘ does not even raise a presumption of negligence”, and that the evidence must establish “that the defendants were guilty of negligence at the time and place of the accident and that their negligence proximately caused plaintiff’s injuries”. In these circumstances, we think the refusal of the trial court to read to the jury defendants’ Instruction B did not constitute reversible error, though to have given it would not have been prejudicial error. Where by an instruction a jury has been sufficiently informed as to a material point of law, it is not reversible error for a trial court to refuse to further instruct on that point. State v. Cirullo, 142 W. Va. 56, 93 S. E. 2d 526.
Defendants’ Instruction No. 4, refused by the court, would have required the jury, in considering their verdict, to first determine the question of liability of defendants, and then, if liability existed, the amount of damages. We think the refusal was not prejudicial error. Though the suggested procedure may not be illogical, and has been, by some courts or by certain rules, adopted or followed, under our procedure the practice has been, usually at least, left to the jury, and we can see no prejudice to any litigant in permitting an intelligent jury to determine such procedure for itself. For illustration, see Robertson v. Hobson, 114 W. Va. 236, 171 S. E. 745.
*440Defendants’ Instruction No. 8, which, was refused, advised the jury of the duties of a person acting in circumstances of a sudden emergency. The evidence does not indicate any sudden emergency necessitating the giving of such an instruction. It appears that after plaintiff’s automobile passed the tractor-trailer, and had moved into the lane in which the tractor-trailer was traveling, the defendant Ward “continued on down the road”, following plaintiff’s car at the “same speed”, after which the accident occurred. It is not disputed that plaintiff was forced to stop by a state road repair crew flagman, or by automobiles so stopped on the highway as to make it impossible for plaintiff to proceed, facts which without doubt were as much in the observation of defendant Ward, or should have been, as they were within the observation of plaintiff, making it certain that, if there existed any sudden emergency, the action of defendant Ward contributed thereto. To rely on the sudden emergency doctrine, a defendant must not be in the position of having wholly or partly created it. See Reilley v. Byard, 146 W. Va. 292, 119 S. E. 2d 650; Tochek v. Monongahela Transport Co., 109 W. Va. 20, 152 S. E. 776. “One whose negligence brought about or contributed to bringing about an emergency cannot escape liability for acts or omissions which would have been negligent under ordinary circumstances on the ground that they were done in stress of an emergency * * 65 C.J.S., Negligence, Section 17e.
Defendants’ Instructions Nos. 9A and 9B, substantially to the same effect, both refused, would have told the jury that if plaintiff failed to give the examining physicians a true history of her injuries, and such failure prevented the physicians from reaching valid conclusions, the jury could disregard the opinions of the physicians or give them such weights as they believed them entitled. We think the refusal of such instructions did not constitute reversible error. Though there was slight testimony to the effect that plaintiff had failed to reveal certain facts relating to *441her prior injuries and treatment, there was no evidence that such failure in any way affected the diagnosis of her disabilities or a true understanding by the physicians of her complaints. Moreover, the jury were told by defendants’ Instruction No. 12 that they were “not hound to accept as conclusive the opinion” of any physician, and that whether any such conclusion was sound “is for you alone to determine taking into consideration * * * their relative opportunities for study or observation of the matters about which they testified and any other matters which serve to illuminate their statements”. As above pointed out, no necessity exists for duplication of instructions. State v. Cirullo, 142 W. Va. 56, 93 S. E. 2d 526.
Defendants’ Instructions Nos. 10 and 11, refused by the court, were similar and to the general effect that plaintiff was entitled to recover only for injuries, suffering or disabilities resulting from the accident on which the action was founded. Since the evidence discloses that plaintiff had previously suffered an accident which resulted in practically, if not exactly, the same type of disabilities, affecting the same parts of her body, and also that she had previously suffered, and had been treated for, conditions peculiar to her sex, which could have caused “extreme nervousness” and “anxiety and tension”, from which she claims to have been suffering at the time of trial, we think, therefore, that in so far as the question here discussed is involved, it was prejudicial error not to give to the jury either defendant’s Instruction No. 10 or No. 11. Undoubtedly the plaintiff was entitled to recover only damages growing out of or resulting from injuries occasioned by the accident on which the action was founded, and the jury should have been informed of that fact. “2. In order to warrant a substantial recovery in a tort action, the plaintiff must show a legal injury and a perceptible resultant damage. 1 The wrong done and the injury sustained must bear to each other the relation of cause and effect.’ ” Chafin v. Gay Coal & Coke Company, 113 W. Va. 823, 169 S. E. 485. *442See Peters v. Johnson, Jackson and Co., 50 W. Va. 644, 41 S. E. 190.
Defendants’ Instruction No. 13, refused by the court, would have directed the jury that, in the event of a finding in favor of plaintiff, not to “add any sum to what you would otherwise find on account of Federal income taxes”; and that as a “matter of law any amount you award the plaintiff by your verdict is not income to the plaintiff within the meaning of Federal tax law”. The decided cases are in sharp conflict as to whether such an instruction should be given the jury, or whether the refusal thereof, as in the instant case, constitutes prejudicial error. This Court has heretofore considered neither question.
In considering such a question, in Hall v. Chicago and North Western Railway Co., 5 Ill. 2d 135, 125 N. E. 2d 77, the Court held: “10. In personal injury suit, incident of taxation is not proper factor for jury’s consideration in awarding damages, whether imparted by oral argument or written instruction.” In the opinion the Court stated: “ It is a general principle of law that in the trial of a lawsuit the status of the parties is immaterial. Thus, what the plaintiff does with an award, or how the defendant acquires the money with which to pay the award, is of no concern to the court or jury. Similarly, whether the plaintiff has to pay a tax on the award is a matter that concerns only the plaintiff and the government. The tort-feasor has no interest in such question. And if the jury were to mitigate the damages of the plaintiff by reason of the income tax exemption accorded him, then the very Congressional intent of the income tax law to give an injured party a tax benefit would be nullified.
“The defendant has cited Dempsey v. Thompson, 363 Mo. 339, 251 S. W. 2d 42, wherein the Missouri Supreme Court held that it was proper to instruct the jury that an award was not subject to Federal income tax. For the reasons stated herein, we disagree with the conclusion reached by that court. The decision *443of the same court two years previously, in Hilton v. Thompson, 360 Mo. 177, 227 S. W. 2d 675, seems to be more in accord with what the law should be. There that court said, 360 Mo. at page 191, 227 S. W. 2d at page 681, as follows: ‘Appellant complains of error in the refusal of an instruction directing the jury to include nothing in the verdict for Federal, State, or City taxes since such taxes could not be assessed upon the amount of any verdict awarded respondent. Appellant cites no authority to support the giving of such instruction. The instruction was properly refused. The jury was properly instructed on the factors to be considered in fixing the amount of respondent’s damages and it would not have been proper to inject into the case an extraneous issue regarding the tax exempt status of the damages which might be awarded.’
“We are of the opinion that the incident of taxation is not a proper factor for a jury’s consideration, imparted either by oral argument or written instruction. It introduces an extraneous subject, giving rise to conjecture and speculation.”
The authorities pro and con are cited in an annotation found in 63 A.L.R. 2d 1393. There it is stated: “There are several schools of judicial thought on the matter but the more general view is that in fixing damages for accrued loss of earnings or for impairment of future earning capacity because of personal injuries, the income tax consequences of the injury and the award should not be taken into consideration; on the contrary, the award of damages should be based upon the plaintiff’s gross earnings or earning capacity and should not be reduced because of any income tax saving which may result to the plaintiff from the fact that the damages will be exempt from income tax * * *Courts so ruling have rather generally considered that income tax liability or saving is a matter not pertinent to the damages issue, being a matter between the plaintiff and the taxing authority, of no legal concern to the defendant; that the amount of income tax which might become due on one’s prospective earnings in future *444years is too conjectural to be considered in fixing damages ; or that to introduce the income tax matter into a lawsuit for damages would be unduly complicating and confusing * *
Our view is in accord with the indicated general view, that the refusal of such an instruction does not constitute prejudicial error. There seems little doubt that the injection of such an issue into a jury trial would ordinarily result only in speculation as to so many variables, changing or unsettled circumstances or facts as to confuse the jury and create useless problems, to the injury of either the defendant or the plaintiff.
For the reasons indicated, the judgments of the Circuit Court and the Court of Common Pleas of Ka-nawha County must be reversed, the verdict of the jury set aside, and the case remanded for a new trial.

Judgments reversed; verdict set aside; case remanded.